Citation Nr: 1019742	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-20 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected degenerative disc disease (DDD) and 
degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  The Board notes that the Veteran's claim 
was subsequently transferred to the RO in Seattle, 
Washington.

A hearing was held in February 2009 before the undersigned 
Acting Veterans Law Judge.  A transcript of that hearing is 
in the claims file.

This case was remanded by the Board in June 2009 for further 
development, at which time the AMC/RO was instructed to 
obtain the Veteran's VA treatment records dated subsequent to 
November 2008 and afford the Veteran an opportunity to 
identify all health-care providers.  The Board is satisfied 
that the RO and AMC have substantially complied with these 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).    
As such, this case is now ready for disposition.

The Board is aware that the Veteran has submitted evidence of 
a medical disability, made a claim for the highest rating 
possible, and submitted evidence of unemployability, to 
include the assertion that his inability to work is due to 
his back disability.  However, as he is already in receipt of 
a 100 percent disability rating for his service connected 
PTSD, there is no pending (formal or informal) claim for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  See 
Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  






FINDING OF FACT

The Veteran's low back disability does not result in severe 
loss of range of motion of the lumbar spine; forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; 
favorable ankylosis of the entire thoracolumbar spine; severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion; or intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for DDD and degenerative arthritis of the lumbar 
spine have not been established.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5295 (2002) Diagnostic Codes 5237, 5242 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran's claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

	As to VA's duty to assist, the RO associated the Veteran's 
service treatment records, VA treatment records, private 
treatment records, and Social Security Administration (SSA) 
records with the claims folder.  The Board notes that the 
Board remanded this matter for the purpose of obtaining 
outstanding VA treatment records and to permit the Veteran an 
opportunity to identify all VA and non-VA health care 
providers that had treated him for his low back.  In this 
regard, the Veteran identified and provided a medical release 
for the Anchorage Neighborhood Health Clinic.  Those records 
were obtained.  Update records from the Puget Sound VAMC were 
also associated with the claims file.
	
	The Veteran was provided with VA examinations relating to his 
low back in August 2002, April 2006, July 2008, and October 
2009.  There is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
left knee since the October 2009 VA examination.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  The Board 
finds the above VA examination reports to be thorough and 
adequate upon which to base a decision with regard to the 
Veteran's claims.  The VA examiners personally interviewed 
and examined the Veteran, including eliciting a history from 
the Veteran, and provided the information necessary to 
evaluate the Veteran's disability under the applicable rating 
criteria.  There is no indication that the VA examiners were 
not fully aware of the Veteran's past medical history or that 
they misstated any relevant fact.  Therefore, the Board finds 
the VA examiners' opinion and findings to be of great 
probative value.  
	
	The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the Veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The schedular criteria for degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. 4.71, Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumbar spine, a 40 percent evaluation is warranted for 
severe limitation motion.  A 20 percent rating is assigned 
for moderate limitation of motion.  

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002) (effective prior to 
September 26, 2003).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243.  A 
100 percent evaluation is warranted for intervertebral disc 
syndrome with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease or for 
unfavorable ankylosis of the entire spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Note (1) provides that VA should evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Note (2) states that for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees. 
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Note (5) provides that for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  Note 
(6) directs to separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Although the criteria under Diagnostic Code 5292 was less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even 
though pre-2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984, and the Board can 
consider the current ranges of motion to rating spine 
disabilities under the old criteria.

In this case, service connection for DDD and degenerative 
arthritis of the lumbar spine was granted in a July 2006 
rating decision.  The current 20 percent disability rating 
was assigned effective October 4, 2001.  The Veteran filed a 
notice of disagreement with this rating in August 2006.  

On review of the evidence of record, the Board finds that the 
Veteran's low back disability is appropriately evaluated as 
20 percent disabling.  The evidence does not show severe 
limitation of motion of the lumbar spine.  The evidence also 
fails to establish that the Veteran's lumbar spine disability 
has resulted in limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  At his October 
2009 VA spine examination, which represented the worst range 
of motion findings during the appeal period, the Veteran 
demonstrated forward flexion to 40 degrees with pain, 
backward extension to -5 degrees with pain, right and left 
lateral flexion to 10 degrees with pain, and right and left 
rotation to 15 degrees with pain.  By contrast, when he was 
examined in August 2002, the Veteran demonstrated forward 
flexion to 85 degrees, backward extension to 18 degrees, 
right lateral flexion to 18 degrees, left lateral flexion to 
30 degrees, right rotation to 90 degrees, and left rotation 
to 70 degrees.  His April 2006 VA spine examination produced 
results of forward flexion to 60 degrees, backward extension 
to 20 degrees, right and left lateral flexion to 35 degrees, 
and right and left rotation to 30 degrees; while his July 
2008 VA spine examination produced results of forward flexion 
to 90 degrees, backward extension to 30 degrees, right and 
left lateral flexion to 30 degrees, and right and left 
rotation to 30 degrees.  

Records received from the Veteran's treating chiropractor 
show that the Veteran was seen for treatment/manipulations.  
In addition, private treatment records include a November 
2002 letter in which his private chiropractor diagnosed him 
with long-standing arthritic disease affecting his lumbar 
spine with multiple spurs and spondylolisthesis at L4-L5.  
None of those records, however, included any range of motion 
studies worse than those reported in the October 2009 VA 
spine examination.  Similarly, VA treatment records make no 
reference to ranges of motion of the lumbar spine worse than 
those reported in the October 2009 VA spine examination.  The 
records merely show that the Veteran was seen periodically 
for complaints of chronic low back pain.  Indeed, a January 
2009 physical therapy report indicated that the Veteran had a 
minimal loss of range of motion of lumbar flexion and 
extension.  These findings do not support the assignment of a 
higher (40 percent) disability rating under Diagnostic Codes 
5292 or 5242.  

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  The 
Board recognizes that the Veteran complains of chronic pain 
upon movement.  The report of the October 2009 VA spine 
examination took the Veteran's complaints of pain on motion 
when it recorded the Veteran's forward flexion to 40 degrees, 
backward extension to -5 degrees, right and left lateral 
flexion to 10 degrees, and right and left rotation to 15 
degrees.  Furthermore, the October 2009 examiner indicated 
that five repetitions of the Veteran's thoracolumbar range of 
motion did not produce fatigue, weakness, lack of endurance, 
or any other symptoms.  Similarly, the July 2008 VA spine 
examination indicated that joint function of the spine was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination following repetitive use.  
Although the April 2006 VA examiner noted an increase in pain 
level upon repetitive motion, there was no change in range of 
motion or loss of strength.  

The Board's attention is also drawn to a January 2009 VA 
physical therapy report that the Veteran actually experienced 
improved extension of the lumbar spine following repetitive 
motion.  There was no appreciable effect (positive or 
negative) on flexion of the lumbar spine following repetitive 
motion.  The Veteran was prescribed standing lumbar extension 
of 10 repetitions as a therapeutic exercise.  

In view of the forgoing, the Board finds that the Veteran's 
complaints and the aforementioned additional loss of motion 
were considered.  Application of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 therefore does not provide a basis for a rating higher 
than 20 percent.

There was also no evidence of listing of the whole spine or a 
positive Goldthwaite's sign, which are necessary findings to 
achieve a 40 percent rating under Diagnostic Code 5295.  To 
the contrary, the October 2009 VA spine examination found 
that the Veteran walked with only a pelvic tilt forward and 
accentuated lumbar lordotic curve.  However, the examiner did 
note paraspinous muscle spasm in the lower thoracic and 
lumbar paraspinous muscles, consistent with the current 20 
percent rating.  

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, intervertebral disc syndrome.  Although 
the Veteran has been diagnosed with degenerative disc disease 
and reports back pain that radiates down into his legs, there 
is no evidence of herniation or neurological abnormality.  
The August 2002 VA examiner indicated that Babinski's reflex 
was within normal limits, and that deep tendon reflexes were 
absent in the knees and 1+ in the ankles.  However, the April 
2006 VA examiner found that deep tendon reflexes were 2+ and 
equal in the knees and ankles, that sensory was intact to 
light touch, and that straight leg raising was negative to 90 
degrees bilaterally.  Similarly, the July 2008 VA examiner 
found both motor function and sensory function of the 
bilateral lower extremities to be within normal limits, while 
deep tendon reflexes were 2+ in the knees and ankles 
bilaterally.  The aforementioned January 2009 VA physical 
therapy report specifically noted that the Veteran had no 
neurological symptoms related to his lumbar spine disability.  
All myotomes of the lower extremities were normal.  Finally, 
the October 2009 VA examiner noted that knee jerks and ankle 
jerks were symmetrical and normal, and that position, 
vibration, light touch, and temperature were symmetrical 
throughout.  Significantly, the Veteran reported never having 
an incapacitating episode of back pain or flare up.  In sum, 
there is no evidence to warrant consideration of the 
Veteran's low back disability under the relevant diagnostic 
codes for intervertebral disc syndrome.  

Nevertheless, even if a diagnosis of intervertebral disc 
syndrome was rendered, there is no evidence that the Veteran 
experiences severe recurring attacks of intervertebral disc 
syndrome with intermittent relief, or that he experiences any 
incapacitating episodes resulting from intervertebral disc 
syndrome of at least four weeks during the past year. See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002), Diagnostic Code 
5293 (2003), Diagnostic Code 5243 (2009).  The record is 
simply absent such findings.  There is also no evidence that 
the Veteran suffers from mild, incomplete paralysis of the 
sciatic nerve due to his low back disability.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520, 8521.

With respect to the Veteran's claim, the Board has also 
considered his statements that his disability is worse than 
rated.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board acknowledges the Veteran's belief that his symptoms 
(pain and limited range of motion) are of such severity as to 
warrant a higher rating for his DDD and degenerative 
arthritis of the lumbar spine.  He is clearly competent to 
make such assertions.  However, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than the Veteran's assessment of the severity 
of his disability.  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the 
doubt rule is not applicable and the appeal is denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, there is no evidence of a frequent periods of 
hospitalization or marked interference with employment due to 
DDD and degenerative arthritis of the lumbar spine.  In 
addition, the Board recognizes that the Veteran is in receipt 
of SSA disability benefits.  However, his SSA records 
indicate that his disability benefits were granted on the 
basis of severe chronic alcoholism with depression rather 
than on the basis of any back disorder.  

Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 20 percent disability rating, but no greater, 
for the Veteran's service-connected degenerative joint 
disease and degenerative arthritis of the lumbar spine.  See 
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to a disability rating in excess of 20 percent 
DDD and degenerative arthritis of the lumbar spine is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


